DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 21, and 26.

The most closely applicable prior art of record is Brown et al. (US 20170301047).  Brown discloses managing dynamic electronic documents on a private distributed ledger comprise establishing a dynamic electronic document comprising a first state object, wherein the state object references a prior approved first transaction; proposing a second transaction comprising as an input the first state object and as an output a transaction command to alter the state object as well as what parameters are required to validate the second transaction; validating the proposed second transaction; and updating the state object on a private distributed ledger to reference the second transaction (abstract).

Christidis (US 20180096360) is also closely related prior art of record.  Christidis discloses comparing a priority value of a first smart contract to a priority value of a second smart contract previously appended to the blockchain, determining based on the comparison that the first smart contract has a lower priority than the second smart contract, comparing the terms of the first smart contract to the terms of the second smart contract, determining at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the second smart contract, resolving any terms of the first smart contract that are determined to overlap or conflict with the terms of the second smart contract, and appending the resolved first smart contract to the blockchain (abstract).

Tran (US 20200101367) is closely related prior art of record.  Tran discloses a blockchain with a blockchain address for a secured transaction or for identity management. A module manages a chain of custody of a user, as well as custody for cannabis or other drug with ingredient (see abstract). 

Wilson (US 20180204191) is closely related prior art of record.  Wilson discloses transferring digital currency from a payer to recipient comprising receiving an identifier of data describing the first entity. Retrieving an entry from a block chain based on the received identifier, authenticating the entry using a public key of the second entity, and extracting the data describing the first entity from the retrieved entry (see abstract). 

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a method, comprising: inter alia: generating, by a device, a first state machine defining a plurality of states of a first smart contract, based on at least one of: variables associated with one or more terms of a first contract, or conditions associated with the one or more terms of the first contract; executing, by the device, a first code of the first smart contract by providing, to the first smart contract, first input, wherein the first code corresponds to the first state machine; determining, by the device, a state of the first smart contract based on executing the first code, wherein the state of the first smart contract is one state of the plurality of states of the first smart contract; identifying, by the device and based on an entity associated with the first smart contract, a second smart contract associated with the entity; executing, by the device and based on identifying the second smart contract, a second code of the second smart contract by providing, to the second smart contract, at least a portion of the first input, wherein the second code corresponds to a second state machine stored in a distributed ledger; determining, by the device, a state of the second smart contract based on executing the second code, wherein the state of the second smart contract is one state of a plurality of states of the second state machine; determining, by the device and based on the state of the first smart contract and the state of the second smart contract, whether a conflict exists between the first smart contract and the second smart contract, wherein the conflict exists between the first smart contract and the second smart contract if the state of the first smart contract violates the state of the second smart contract or the state of the second smart contract violates the state of the first smart contract; and performing, by the device, an action based on whether the conflict exists between the first smart contract and the second smart contract.

Claim 21 is a device claim similar to the method of claim 1.  Claim 26 is a computer readable memory claim similar to the method of claim 1.  Claims 21 and 26 are allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689